Case 17-07460        Doc 28     Filed 01/28/19     Entered 01/28/19 16:43:55          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 07460
         Joanne Hersey

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/10/2017.

         2) The plan was confirmed on 05/04/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 09/06/2018.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-07460            Doc 28       Filed 01/28/19    Entered 01/28/19 16:43:55                Desc         Page 2
                                                       of 3



 Receipts:

          Total paid by or on behalf of the debtor                  $5,525.00
          Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                         $5,525.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $3,861.09
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                             $235.91
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $4,097.00

 Attorney fees paid and disclosed by debtor:                      $100.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal      Int.
 Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
 Bayview Loan Servicing LLC           Unsecured           0.00           NA              NA            0.00       0.00
 Chase Mortgage                       Unsecured           0.00           NA              NA            0.00       0.00
 Chest Diseases Associates PC         Unsecured         174.00           NA              NA            0.00       0.00
 CMRE Financial Services, Inc.        Unsecured         650.00           NA              NA            0.00       0.00
 COMENITY BANK/Lnbryant               Unsecured           0.00           NA              NA            0.00       0.00
 Credit ONE BANK NA                   Unsecured           0.00           NA              NA            0.00       0.00
 Creditors Discount & Audit Company   Unsecured      1,101.00       1,101.00        1,101.00           0.00       0.00
 ECast Settlement Corp                Unsecured         177.00        145.91          145.91           0.00       0.00
 Internal Revenue Service             Priority          421.00        438.18          438.18           0.00       0.00
 Internal Revenue Service             Unsecured     11,771.00     12,748.08        12,748.08           0.00       0.00
 Jefferson Capital Systems LLC        Unsecured         566.00        857.26          857.26           0.00       0.00
 Komyatte & Casbon, PC                Unsecured      1,188.00            NA              NA            0.00       0.00
 LANE BRYANT RETAIL/SOA               Unsecured           0.00           NA              NA            0.00       0.00
 LoanCare Servicing Center            Unsecured           0.00           NA              NA            0.00       0.00
 Midland Funding LLC                  Unsecured         488.00        894.04          894.04           0.00       0.00
 Pathology Consultants Inc            Unsecured         492.00      1,187.93        1,187.93           0.00       0.00
 Penn Credit Corporation              Unsecured         123.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates        Unsecured      1,881.00       2,023.49        2,023.49           0.00       0.00
 Primary Healthcare Associates        Unsecured         150.00           NA              NA            0.00       0.00
 Quantum3 Group                       Unsecured      1,517.00       1,580.67        1,580.67           0.00       0.00
 Quantum3 Group                       Unsecured         536.00        536.47          536.47           0.00       0.00
 Quantum3 Group                       Unsecured      1,028.00       1,076.34        1,076.34           0.00       0.00
 Quantum3 Group                       Unsecured         123.00        255.53          255.53           0.00       0.00
 Radiology Imaging Consultants        Unsecured      3,705.00            NA              NA            0.00       0.00
 Santander Consumer USA               Unsecured            NA          44.73           44.73           0.00       0.00
 Santander Consumer USA               Secured        8,399.00       8,443.73        8,399.00        842.81     585.19
 TD Bank USA NA                       Unsecured         467.00        487.71          487.71           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-07460        Doc 28      Filed 01/28/19     Entered 01/28/19 16:43:55             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $8,399.00            $842.81           $585.19
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $8,399.00            $842.81           $585.19

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                  $438.18               $0.00             $0.00
 TOTAL PRIORITY:                                            $438.18               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $22,939.16               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,097.00
         Disbursements to Creditors                             $1,428.00

 TOTAL DISBURSEMENTS :                                                                       $5,525.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/28/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
